Opinion by
Oliver, G. J.
From the testimony it appeared that this was one of a series of test cases which were the subject of previous petitions before this court, all of which have been decided in favor of the petitioner (Abstracts 51047, 51672, and 51860). The importer, after filing an appeal for reappraisement, investigated market conditions in the country of exportation to determine the proper dutiable value of the merchandise. Thereafter, the importer entered into a stipulation with the Government to the effect that the United States value was the proper basis for the determination of the value of the merchandise here involved and that the appraised value was the proper dutiable value. On the record presented it was held that entry of this merchandise was made without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.